DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the reply filed 11/30/2020.

Election/Restrictions
Claims 25-27 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and/or group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2020.

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16/125233, 15/988202, 15/988210, 15/449779 and US Patents 10,722,457 has been reviewed and is accepted.  The terminal disclaimer has been recorded and all ODP rejections over these Applicants/Patents are withdrawn.
Response to Arguments
All of Applicants arguments filed 11/30/2020 have been fully considered.
In light of the filed amendments, the 112 rejections over claims 7, 12 and 14 are overcome.
Applicant argues that Lescure does not disclose any examples of pellets comprising cholestyramine. In fact, cholestyramine is only mentioned once by Lescure, as one example among at least 15 other adsorbents
This is not persuasive.  Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is taught that the selection will result in the disclosed effect, even when the possible selections KSR v. Teleflex, 127 S.Ct. 1727, 1740 (2007) (quoting Sakraida v. AG. Pro, 425 U.S. 273, 282 (1976)). 
Applicant argues that while Pai does exemplify extruded and spheronized pellets comprising an acrylate copolymer, MCC, and sertraline hydrochloride as a model drug, at most the active agent in the pellets of Pai make up 35% w/w of the composition (see Table I of Pai), at no point does Pai disclose or even suggest extruded and spheronized pellets comprising at least 70% w/w of any active agent, never mind extruded and spheronized pellets comprising at least 70% w/w cholestyramine and an acrylate copolymer. Application of the properties recited by the Examiner, including high drug load, sphericity, and low friability, to a composition including not only a different active agent in terms of structure and properties but having more than twice the amount present (and accordingly, less than half of the associated excipients), is not tenable.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral.  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to look to the various methods of preparing oral multiparticulate formulations (such as Pai) because Lescure teaches granules or particles of oral cholestyramine, and Pai teaches oral multiparticulate compositions in the form of extruded and spheronized pellets. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to have a low friability so as to be suitable for compression if desired and/or modify the desired release rate. Accordingly, even though Pai does not teach cholestyramine, one skilled in the art would further look to the teachings of Pai to obtain pellets with low friability so as to provide the desired release rate of the active from the pellets. Is well 
Applicant also argues that Pai teaches that pellets containing acrylic polymers are not satisfactory. Specifically, Pai states, "The drug release pattern from the pellets containing ethyl cellulose and acrylic polymer was not satisfactory.
This is not persuasive as Pai teaches  that acrylate copolymer are not satisfactory for a release rate of 12+ hours, however, neither the instant claims nor Lescure require a release profile of 12+hours, thus the use of acrylate polymer in Lescure would not be considered unsatisfactory.
Applicant argues that Thakral is silent with respect to preparing pellets comprising cholestyramine and an acrylate copolymer. 
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral and Lescure discloses the claimed cholestyramine and Pai makes obvious the inclusion of acrylate copolymer into the core of the pellet.
Applicant argues that Moest fails to disclose or even suggest inclusion of an acrylate copolymer in the pellets, additionally Moest discloses compressed particles.
This is not persuasive because one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  The rejection is made over Lescure, Pai and Thakral and Lescure discloses the claimed cholestyramine and Pai makes obvious the inclusion of acrylate copolymer into the core of the pellet.  Moest is cited to make obvious the use of MCC in the core of the pellets of Lescure.  .  Lescure is directed to cholestyramine oral compositions. A skilled artisan would have to looked to related prior art in oral cholestyramine composition, such as the teachings of Moest which discloses oral multiparticulate formulations containing cholestyramine. One skilled in the art would have recognized that the pellets of cholestyramine could be formulated to add 
Maintained Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-5, 12, 14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012) and Thakral (Expert Opin. Drug Deliv. (2013) 10(1)). Lescure and Pai are cited on the 10/10/2019 IDS.
Lescure discloses oral formulations for the delayed and controlled delivery of an adsorbent into the lower intestine, such as the colon, of mammals. The formulation includes a carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent carrageenan and an adsorbent (Abs and [0014, [0044]]).  Lescure teaches the carrageenan and an adsorbent to be present as a mixture which is compressed into a core (or particle or pellet).  Lescure teaches the obtaining the pellets by extrusion spheronization [0057].
Regarding claim 24: The core can be coated with one or more coating and these coated cores can be used to form a drug delivery vehicle, such as a tablet, capsule, pill and the like, wherein the cores fill the capsule [0044-0045 and 0142].  
Regarding claim 5: Lescure teaches the core/pellet (uncoated) to have an average weight particle size ranging from 800-1600µm
Lescure teaches the absorbent to be cholesteramine (i.e. cholestyramine), and teaches this to be used in amounts ranging from 80-95%, which overlaps with the claimed “at least about 70%”.
Although, Lescure teaches cholestyramine as an adsorbent in a list of examples of suitable adsorbents; nonetheless, it is well settled that it is a matter of obviousness for one of ordinary skill in the art to select a particular component from among many disclosed by the prior art as long as it is 
Regarding claim 1c and 4: Lescure further teaches that the core of the formulation can be layered with an external enteric coating such that the drug is released from the formulation in a desired part of the intestine [0068].  Suitable enteric coating include pH-dependent polymers such as hydroxypropylmethylcellulose acetate succinate (HPMCAS) [0072].
Regarding claims 1b and 2: Lescure teaches the core to have an intermediate coating provided between the core and the external enteric coating, this layer is provided to further delay the release of the absorbent when necessary.  This layer is provided onto the core.  This intermediate coating can be pH-dependent or pH-independent polymers, a suitable example Eudragit FS30D, Eudragit L30D-55 and Eudragit NE30D ([0099-0104] and Lescure – claim 39).  Notably Eudragit NE30D is listed as an acrylate copolymer in the instantly filed specification (Pg. 8, lines 30-31) and is further listed in the specification as a diffusion controlled coating (Pg. 20, line 20), and moreover, it would necessarily follow that Eudragit NE30D is inherently elastic, thus its use in the intermediate coating is prima facie obvious..
Regarding claims 12 and 14: Lescure teaches the formulation as a whole comprises the core, intermediate layer and enteric coating layer.  The core is taught to comprise 0.5-50 wt.% of adjuvants such as binders, fillers, etc., in addition to the carrageenan and the cholestyramine [0067].  The coating are taught to make up 15-50 w/w% of the formulation, which overlaps with the claimed “at least 40%” as recited by claim 14 [0107], this provides a w/w% of cholestyramine, based on the final formulation, that overlaps with the claimed “at least 50%” . As Lescure teaches the pellets to be dried, the wt.% above are assumed to be based on dry weight of the pellets.  
However, Lescure does not teach the pellet/core to comprise at least 5% of an acrylate copolymer.

However, the above references do not teach the acrylate polymer and the diffusion controlled inner coating to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride as elected and recited by instant claim 3.
Thakral discusses Eudragit polymers and teaches these to be a diverse range of polymethacrylate-based copolymers. It includes anionic, cationic, and neutral copolymers based on methacrylic acid and methacrylic/acrylic esters or their derivatives.  Thakral teaches both Eudragit NE30D, RL30D and NM30D to be neutral copolymers suitable for sustained release applications, thus 
It would have been prima facie obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to substitute the Eudragit NE30D in the intermediate coating and NW30D of the core with Eudragit RL30D (shown by the filed specification to be poly(ethyl acrylate-co-methyl methacrylate-co-trimethylammonioethyl methacrylate chloride) 1:2:0.2, Pg. 8, lines 15-19), as its prima facie obvious to substitute one art recognized equivalent for another s the prior art teaches them to be used for the same purpose.  One of skill in the art would have a reasonable expectation of success because the simple substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
As recognized by MPEP §2144.06, it is prima facie obvious to substitute art-recognized equivalents, and an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). 
Regarding claims 16-23: These claims recite properties of the claimed composition.  These properties would be a natural result of the combination of the prior art elements as the prior art makes obvious the elected and recited structural components, therefore, the composition claimed and the composition of the prior art are expected to have the same properties absent evidence to the contrary.

Claims 1-5, 7, 12, 14 and 16-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lescure (US 2013/0052269), Pai (Brazilian Journal of Pharmaceutical Sciences vol. 48, n. 1, jan./mar., 2012) and Thakral (Expert Opin. Drug Deliv. (2013) 10(1)), as applied to claims 1-5, 12, 14 and 16-24 above, and further in view of Moest (CA 2065151). Moest is cited on the 10/10/2019 IDS.
As discussed above, the above reference make obvious the limitations of claims 1-5, 12, 14 and 16-24, however, they do not teach the pellet to further comprise microcrystalline cellulose (MCC).
Moest teaches preparation in the form of particles (1-6mm) containing colestyramine (i.e. cholestyramine), these particles can be compressed and can additionally comprise conventional 
It is noted that Pai teaches that MCC  is used as a filled in blends due to its cushioning properties which lead to minimum damage during compression.
It is also noted that Lescure teaches the core to further comprise binders, fillers, etc. [0067].
It would have been prima facie obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of the above reference with those of Moest.  One of skill in the art would have been motivated to use add MCC in the core of Lescure as Moest teaches that MCC is a preferred binder for compression when creating cholestyramine particles and Pai teaches that MCC is suitable for use in blends to be compressed due to its cushioning properties.  Absent evidence to the contrary, one of skill in the art would have a reasonable expectation of success as Lescure teaches that the core containing cholestyramine can further comprise binders and Moest teaches that MCC is a preferred binder for use in compressed cholestyramine forms.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613